Citation Nr: 1540474	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied entitlement to a total rating based on individual unemployability.

As a final preliminary matter, the Board notes that in addition to a paper claims file, the Veteran also has paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files associated with his claim.  In pertinent part, the Virtual VA record includes an August 2014 brief submitted by the Veteran's representative.  However, the Veteran's VBMS record does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran filed a claim seeking entitlement to a TDIU in December 2011.  In order to establish entitlement to TDIU, there must be impairment due to service-connected disabilities so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The regulatory scheme for TDIU provides both objective and subjective criteria. 
Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran is service-connected for coronary artery disease, rated as 60 percent disabling, and posttraumatic stress disorder (PTSD), rated as 30 percent disabling.  The Veteran has a combined rating of 70 percent.  38 U.S.C.A. § 4 .25.  As such, the Veteran meets the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

The Veteran was afforded a VA examination to address the severity of his coronary artery disease its functional impact on his employment in September 2012.  The examiner opined that that the Veteran's service-connected ischemic heart disease would prevent him from performing physical work due to limitations on physical endurance, but it was not severe enough to prevent engaging in most types of sedentary work.  However, the examiner indicated that a stress test for METS had been orders and those results would be added as an addendum when completed.  If the results changed the opinion, it would be stated at that time.  Unfortunately, based upon review of the record, it is unclear whether any further stress test for METS as recommended by the examiner was completed.  Moreover, the Veteran was last afforded a VA examination to address the severity of his PTSD in November 2011.  However, no clear medical opinion with rationale was given at that time regarding the functional impact the Veteran's PTSD had on his employability.  As such, the Board finds that the Veteran should be afforded appropriate VA examinations with opinions to determine the functional impact the Veteran's service-connected coronary artery disease and PTSD have had on his employability from the date of claim for a TDIU, December 21, 2011.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Lastly, the September 2012 VA examiner indicated that the Veteran's VA treatment records were reviewed.  However, such records have not been associated with the claims file.  Thus, ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R.  § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Moreover, in light of the need to remand for other matters, the Board finds that efforts should be made to obtain any additional private treatment records that have not already been associated with the record, after receipt of any necessary authorization and consent from the Veteran, and then associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to the claims on appeal that have not already been associated with the record.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request any additional private treatment records pertaining to the remaining issues on appeal.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2.  Obtain the Veteran's VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to address the severity, including any functional impairment, due to his coronary artery disease.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Examination findings should include a description of the nature and severity of the Veteran's coronary artery disease symptomatology, to include findings of the Veteran's workload in METs.  

Following a review of the record, the examiner should describe the functional impact the Veteran's coronary artery disease has on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions expressed by the examiner should be accompanied by a complete rationale.  

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to address the severity, including any functional impairment, due to his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Examination findings should include a description of the nature and severity of the Veteran's PTSD symptomatology, to include the impact on his social and occupational functioning.  In addition, the examiner should assign a GAF score reflecting the PTSD symptoms.  

Following a review of the record, the examiner should describe the functional impact the Veteran's PTSD has on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions expressed by the examiner should be accompanied by a complete rationale.  

5.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue on appeal should be readjudicated on the entirety of the evidence.  If the issue remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




